Exhibit 10.3

 



NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $250,342.10 principal amount of the
Note (defined below) together with $5,897.88 of accrued and unpaid interest
thereto, totaling $256,239.98 into that number of shares of Common Stock to be
issued pursuant to the conversion of the Note (“Common Stock”) as set forth
below, of Boreal Water Collection, Inc., a Nevada corporation (the “Borrower”),
according to the conditions of the convertible note of the Borrower dated as of
July 31, 2014 (the “Note”), as of the date written below. No fee will be charged
to the Holder for any conversion, except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

[   ] The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal At Custodian system (“DWAC
Transfer”).       Name of DTC Prime Broker:   Account Number:     [X] The
undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:       Name: Francine Lavoie   Address: 5550 Fullum, Suite
202, Montreal, Quebec H2G 2H4 CANADA

 

Date of Conversion: Jan 19, 2015 Applicable Conversion Price: $0.0014233
Calculated as 30% discount to the average of the 3 lowest trades on the previous
10 trading days to the conversion (0.70 x ((0.002 + 0.002 + 0.0021)/3))   Number
of Shares of Common Stock to be Issued       Pursuant to Conversion of the
Notes: 180,032,305 restricted Amount of Principal Balance Due remaining  
    Under the Note after this conversion: zero     Accrued and unpaid interest
remaining: zero

 

Francine Lavoie

 

 

By: /s/ Francine Lavoie

Name: Francine Lavoie

Date: January 19, 2015

 

 



 

